Citation Nr: 0711869	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  97-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a cerebral concussion, currently rated 
as 10 percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain for the period prior to January 
30, 2001.  

3.  Entitlement to an increased evaluation higher than 20 
percent for service-connected lumbosacral strain for the 
period beginning January 30, 2001.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to July 1977.  

This matter presents a lengthy procedural history and 
currently returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in August 2005.  The Board 
notes that the August 2005 Remand was issued pursuant to a 
June 2005 Court Order that vacated the part of the Board's 
July 2004 decision that denied the issues currently on appeal 
and remanded the issues to the Board for further development 
and readjudication.  This matter was originally on appeal 
from rating decisions issued in March 1996 and September 1996 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  It is also noted that a prior August 
2002 Board decision denying the benefits currently sought on 
appeal was vacated by a February 2003 Court Order.

Although the May 2005 Joint Remand directed the Board to 
address the issue of entitlement to an increased rating for 
bilateral knee bursitis, the Board again notes that it does 
not have jurisdiction to address that issue as the veteran 
withdrew his bilateral knee claim in February 1999.  

It is noted that the veteran previously testified at a 
personal hearing regarding the issues on appeal before the 
undersigned Veterans Law Judge in May 2002.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.  

Based on a May 2003 motion, this appeal has been advanced on 
the docket because of financial hardship.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence does not show that the veteran's 
headaches are migraines manifested by characteristically 
prostrating attacks.      

3.  Prior to January 30, 2001, the competent medical evidence 
of record reveals that the veteran's low back disability more 
closely approximates moderate limitation of lumbar spine 
motion.  

4.  From January 30, 2001, the competent medical evidence of 
record does not show that the veteran's low back disability 
more closely approximates severe lumbosacral strain or severe 
limitation of lumbar spine motion under the old schedule for 
rating spine disabilities.  In addition, the medical evidence 
does not show that the veteran is only able to forward flex 
to 30 degrees or less or has ankylosis of the thoracolumbar 
spine.  

5.  The veteran reportedly has been unemployed since 1990 and 
the highest education level attained by the veteran was two 
years of college.  The veteran is service-connected for 
residuals of cerebral concussion, rated as 10 percent 
disabling; bursitis of the left knee, rated as 10 percent 
disabling; bursitis of the right knee, rated as 10 percent 
disabling; and lumbosacral strain, rated as 20 percent 
disabling.

6.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities and there is no 
competent evidence of record that shows that the veteran is 
otherwise unemployable by reason of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 10 
percent for service-connected residuals of a cerebral 
concussion have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.124a, 4.130, Diagnostic Codes 8045, 
9304 (2006).

2.  The schedular criteria for a 20 percent evaluation for 
service-connected lumbosacral strain prior to January 30, 
2001, pursuant to the claim filed October 10, 1995, have been 
approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5292 (2002).  

3.  The schedular criteria for an evaluation higher than 20 
percent for service-connected lumbosacral strain for the 
period beginning January 30, 2001 have not been met or 
approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 
4.7, 4.71a, Diagnostic Code 5295 (2006).  

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) have not been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.341(a), 4.1, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the initial unfavorable rating decisions 
were rendered prior to the enactment of the VCAA.  
Consequently, the veteran was not advised of the VCAA 
requirements prior to the initial unfavorable RO decisions 
dated in March 1996 and September 1996.  Nevertheless, the 
timing of receipt of VCAA notice is deemed harmless error in 
this case as the veteran was sent proper notice in July 2003 
and his claims were subsequently readjudicated as will be 
explained in greater detail below.  

In correspondence dated in July 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to an increased evaluation 
for a condition already service-connected.  The RO 
specifically explained that the evidence must show that the 
condition had worsened to an extent that meets the evaluation 
criteria for the next higher level for that particular 
disability.  The RO also listed what evidence had already 
been received, what evidence that VA was responsible for 
obtaining, and what evidence VA would make reasonable efforts 
to obtain on the veteran's behalf.  The RO also advised the 
veteran that it needed additional information or evidence 
from him with respect to his claims and asked him to send to 
VA any additional information or evidence within 30 days of 
the date of the letter.  38 C.F.R. § 3.159 (b)(1) (2006).  
The RO further explained to the veteran that he may lose 
money if he took more than one year from the date of the 
letter to send the requested information or evidence and his 
claim was granted because VA would not be able to pay him 
back to the date he filed his claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).    
  
While the Board notes that the July 2003 VCAA notice letter 
did not specifically address what the evidence must show to 
establish entitlement to a total disability rating based on 
individual unemployability, there is no indication that such 
omission harmed the veteran in this case.  The Board observes 
that the veteran had previously been advised regarding how to 
establish a total disability rating in correspondence dated 
April 17, 1996.  In addition, neither the veteran nor his 
representative asserts that the veteran has not been 
adequately advised regarding his claim for a total disability 
rating during the course of this appeal.  Indeed, the 
veteran's representative demonstrated a clear understanding 
of what evidence is needed to substantiate the veteran's TDIU 
claim in the March 2007 VA Form 646.        
     
The Board further observes that the RO provided the veteran 
with a copy of the March 1996, September 1996, and March 1997 
rating decisions, the December 1996 Statement of the Case 
(SOC), and multiple Supplemental Statements of the Case 
(SSOCs) dated from March 1997 to July 2006, which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

By virtue of the development undertaken pursuant to the Board 
Remands issued in December 1999, June 2003, and August 2005 
along with earlier efforts by the RO to obtain all pertinent 
evidence (e.g., service medical records, VA treatment 
records, private medical records, VA examinations), the Board 
finds that satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file have been 
made.  It is also noted that the RO afforded the veteran with 
another VA examination and medical opinion regarding his 
claims in October 2005 pursuant to the August 2005 Remand.  
Additional VA treatment records have also been associated 
with the claims folder since the August 2005 Remand.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Based on the foregoing, the Board 
finds that the RO complied with its August 2005 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  


II.	Increased Evaluations for Cerebral Concussion and  Low 
Back Disabilities

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
the increased rating claim for the veteran's left knee 
disability, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).     

Evaluation Higher Than 10 Percent for Residuals of Cerebral 
Concussion

As a preliminary matter, the Board notes that the veteran has 
asserted that other disorders such as schizophrenia and a 
personality disorder are related to his in-service cerebral 
concussion; however, those issues have been developed as 
separate claims and will not be discussed at this time as 
they are not properly before the Board.  Indeed, the only 
symptom clearly considered to be associated with the 
veteran's service-connected residuals of a cerebral 
concussion is the complaint of headache and the Board will 
only consider whether the veteran is entitled to an increased 
evaluation based on such symptomatology.    

The veteran's service-connected residuals of a cerebral 
concussion are currently assigned a 10 percent rating under 
Diagnostic Code 9304 (dementia due to head trauma). 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (2006).  It appears that the 
veteran is assigned a 10 percent rating under Diagnostic Code 
9304 pursuant to the guidelines outlined under Diagnostic 
Code 8045 (brain disease due to trauma), which instructs that 
purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 
9304 (2006).  Diagnostic Code 8045 also provides that ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.  

The Board notes that the veteran is not entitled to a 
disability rating higher than the currently assigned 10 
percent pursuant to Diagnostic Code 8045 because the medical 
evidence of record does not show that the veteran has ever 
been clinically diagnosed with multi-infarct dementia 
associated with brain trauma and, consequently, an evaluation 
in excess of 10 percent under Diagnostic Code 9304 is not 
available.  

The Board will, however, consider whether the veteran is 
entitled to a disability rating higher than 10 percent under 
Diagnostic Code 8100 for migraine headaches as pursuant to 
the June 2005 Court order.  

In order for the veteran to receive the next higher 
evaluation of 30 percent under Diagnostic Code 8100, his 
cerebral concussion residuals should approximate migraine 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).  

The Board initially notes that the veteran has frequently 
reported that he has chronic headaches and the veteran is 
considered competent to report his experience of symptoms; 
however, the record reveals that he does not have the 
requisite medical expertise to diagnose the disorder of 
migraine or link his reported headaches to a migraine 
disorder.  Thus, competent medical evidence showing that the 
veteran's reported headaches are manifestations of a migraine 
disorder is required.

In the present case, however, the competent medical evidence 
of record does not definitively establish that the veteran 
currently suffers from migraine headaches.  Although it is 
noted that a private physician (H.B., M.D.) at a pain care 
clinic first noted an impression of chronic migraine 
headaches in October 1995, the physician's diagnosis was 
based solely on the veteran's report of chronic headaches, 
among other symptoms, as Dr. H.B. indicated that he planned 
to have an MRI of the veteran's head to evaluate further his 
complaints.  When the veteran subsequently underwent an MRI 
of the brain in November 1995 pursuant to Dr. H.B.'s 
referral, the radiologist evaluated the MRI findings and 
noted a likely diagnosis of Rathke's cyst and a differential 
diagnosis of dermoid cyst, craniopharyngioma; he made no 
mention of migraine.  More recently, the October 2005 VA 
radiological report dated five days before the compensation 
and pension examination noted that a CT of the veteran's 
brain showed no suspicious abnormality other than small 
lateral ventricles, which "may represent nonspecific 
pseudotumor cerebri which may be related to chronic headaches 
or migraines but it was a nonspecific finding."  It is noted 
that the October 2005 VA examining physician reviewed the 
claims folder, evaluated the veteran, and indicated that he 
currently suffered from migraine headaches.  However, the VA 
treatment records show that the veteran was subsequently 
evaluated in July 2006 by a VA neurologist for his complaints 
of chronic headache diathesis and the neurologist diagnosed 
chronic tension headaches after examining the veteran and 
reviewing the October 2005 radiological findings referenced 
above.  It is further observed that migraine headaches are 
listed among the veteran's list of active problems in recent 
VA treatment records; however, the records suggest that the 
diagnosis of migraine headaches has been included on the list 
based on the veteran's report of medical history to his 
examining nurse practitioner in March 2005 and not on 
objective evaluation of the disorder at that time.    

Even if the Board resolves the benefit of the doubt in the 
veteran's favor and concludes that the veteran does currently 
suffer from migraine headaches, the evidence does not suggest 
that such headaches are of such severity as to be considered 
characteristically prostrating attacks of migraine occurring 
on average once a month over the last several months as 
required for a 30 percent rating under Diagnostic Code 8100.  
The October 2005 examining physician considered the veteran's 
report of headache with pain so severe that he had to lie 
down for six to eight hours but ultimately concluded that the 
objective medical evidence of record did not show that the 
veteran's headaches were of such severity as to be 
characteristic of prostrating attacks of migraine.  She 
explained that there was no evidence that the veteran had 
moderate-to-severe migraine headaches because he had not 
required any emergency room visits or treatment for his 
migraine headaches, had not been hospitalized for his 
migraine headaches in recent years, and had been prescribed 
medications by a pain management specialist on an outpatient 
basis.  The Board additionally observes that the July 2006 VA 
neurologist considered the veteran's complaints of daily 
migraine headaches but attributed the veteran's reported 
headaches to analgesic rebound headaches as a result of 
taking too much pain medication; he did not link the 
veteran's headaches to the disorder of migraine.  Indeed, 
careful review of the medical evidence reveals that no 
medical examiner has ever suggested that migraine headaches 
are so severe as to approximate characteristically 
prostrating attacks.  Therefore, a higher rating of 30 
percent under Diagnostic Code 8100 is not warranted.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 10 percent for residuals 
of a cerebral concussion on a schedular basis.  In addition, 
the evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the currently assigned 10 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.

Increased  Evaluation for Lumbosacral Strain before and after 
January 30, 2001 

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) ["Amendment 
to Part 4"].  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage. 
VAOPGCPREC 3-00.  Accordingly, the Board will evaluate the 
veteran's low back disability under the prior and amended 
schedules for rating spine disabilities.  

The veteran's service-connected lumbosacral strain is 
presently assigned a noncompensable rating for the period 
before January 30, 2001 and a 20 percent rating beginning 
January 30, 2001, under Diagnostic Code 5295 of the old 
schedule for rating spine disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  The Board notes that 
lumbosacral strain with only slight subjective symptoms is 
assigned a noncompensable disability evaluation under 
Diagnostic Code 5295.  Id.  A 20 percent disability 
evaluation is assigned under Diagnostic Code 5295 for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.    


Prior to January 30, 2001

In order for the veteran to receive the next higher 
disability rating of 10 percent under Diagnostic Code 5295 
for the period prior to January 30, 2001, his service-
connected lumbosacral strain should be manifested by 
characteristic pain on motion.  Id.  The Board notes that the 
medical evidence shows that the veteran has typically 
objectively demonstrated pain or tenderness on physical 
examination of the lumbar spine during examinations conducted 
during the course of the appeal period; however, there is 
conflicting medical evidence regarding whether there was also 
pain associated with his demonstrated range of motion.  For 
example, Dr. H.B. wrote in the October 1995 examination 
report that the veteran complained of pain in the lumbar area 
on physical examination but was able to bend forward and 
backward as well as turn right and left without any 
difficulty.  In addition, the February 1997 VA examination 
report noted that the veteran had "global spine 
tenderness," but it was the VA examiner's ultimate 
impression that the veteran only had a history of lumbar 
strain with no significant objective abnormalities 
demonstrated on examination.  Nevertheless, the veteran's 
private chiropractor, B.B., indicated that the veteran 
demonstrated pain on palpation of the lumbar spine 
bilaterally and had pain during all ranges of motion in 
August 1997.  The veteran's private chiropractor also wrote 
that the veteran demonstrated limited range of motion at that 
time and the veteran's complaints of low back pain continued 
for the next three weeks.  As the veteran objectively 
demonstrated pain on examination during VA examinations 
conducted in October 1995 and February 1997 and was shown to 
have had pain on examination as well as during range of 
motion in August 1997, the Board resolves the benefit of the 
doubt in the veteran's favor and concludes that his low back 
disability approximates characteristic pain on motion for the 
period prior to January 30, 2001.  Thus, an increased 
evaluation of 10 percent under Diagnostic Code 5295 is 
warranted for this portion of the appeal period.  

The medical evidence, however, does not additionally show 
that the veteran is entitled to an increased evaluation of 20 
percent for his lumbosacral strain under Diagnostic Code 
5295.  As noted above, a 20 percent rating is prescribed for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.  Although there is some evidence of 
loss of lateral spine motion shown at the August 1997 private 
chiropractic examination, the overall disability picture does 
not show that loss of lateral spine motion was a typical 
manifestation of the veteran's low back disability during 
that period.  As explained above, the veteran was able to 
bend forward and backward as well as turn right and left 
without any difficulty at the October 1995 VA examination and 
objectively demonstrated no significant objective 
abnormalities at the February 1997 VA examination.  
Additionally, there is no indication that the veteran 
objectively demonstrated muscle spasm on extreme forward 
bending at any time during the portion of the appeal period 
prior to January 30, 2001.  Furthermore, the medical evidence 
does not show that the veteran's low back disability is 
manifested by a listing of his whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion such that the criteria commensurate with a 40 
percent rating is approximated.  Thus, a higher evaluation is 
not warranted under Diagnostic Code 5295.  

The Board will now consider whether the veteran is entitled 
to a disability rating higher than 10 percent under other 
applicable diagnostic codes.

In order for the veteran to receive the next higher rating of 
20 percent under Diagnostic Code 5292, the veteran's low back 
disability should be manifested by a moderate limitation of 
lumbar spine motion.  The Board again notes that the veteran 
was able to bend forward and backward as well as turn right 
and left without any difficulty at the October 1995 VA 
examination report.   He also showed no significant objective 
abnormalities at the February 1997 VA examination.  
Nonetheless, the medical evidence also shows that the veteran 
demonstrated significant limitation of thoracolumbar motion 
at the August 1997 private chiropractic examination as he was 
only able to flex to 20 degrees, extend to 5 degrees, left 
lateral flex to 10 degrees, right lateral flex to 10 degrees, 
left rotate to 20 degrees, and right rotate to 20 degrees at 
that time.  Giving full consideration to aforementioned 
private chiropractic range of motion findings and resolving 
all benefit of the doubt in the veteran's favor with respect 
to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (providing that 
consideration must be made to additional functional loss due 
to pain, weakness, excessive fatigability, etc.), the Board 
finds that the overall disability picture of the veteran's 
low back disability more closely approximates moderate 
limitation of the lumbar spine under Diagnostic Code 5292 for 
the period prior to January 30, 2001 and a 20 percent rating 
is warranted.  The Board notes, however, that the veteran is 
not additionally entitled to the next higher rating of 40 
percent for severe limitation of lumbar spine motion, given 
the essentially normal examinations and range of motion 
findings typically demonstrated during this portion of the 
appeal period.

The Board further notes that the veteran is not entitled to a 
disability rating higher than 20 percent under Diagnostic 
Codes 5285 (residuals of vertebra fracture), 5286 (complete 
bony fixation (ankylosis) of the spine), and 5289 (ankylosis 
of the lumbar spine) as there is no clinical documentation of 
record showing that the veteran's lumbosacral strain is 
related to a vertebral fracture or that he has been diagnosed 
with ankylosis of the lumbar spine.  Moreover, the veteran 
has not been diagnosed with intervertebral disc syndrome such 
that evaluation under 5293 is appropriate.    

In sum, the Board finds that the veteran is entitled to an 
increased disability rating of 20 percent under Code 5292 for 
his service-connected low back disability for the period 
prior to January 30, 2001, based on the claim filed October 
10, 1995.  

Beginning January 30, 2001

Old Schedule

In order for the veteran to receive the next higher 
disability rating of 40 percent from January 30, 2001, his 
low back disability should approximate severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.  The medical evidence, however, does not depict 
such a disability picture.  Although it appears that the 
veteran demonstrated a positive Goldthwaite's sign (i.e., a 
positive straight leg test at the October 2005 VA 
examination), the veteran is not shown to have a listing of 
the whole spine to the opposite side, marked limitation of 
forward bending in standing position, osteoarthritic changes 
involving loss of lateral motion, narrowing or irregularity 
of joint space, or abnormal mobility on forced motion during 
this portion of the appeal period.  Rather, the veteran 
demonstrated normal curvature and was able to ambulate on his 
toes, heels, and tandem walk without any difficulty at the 
October 2005 VA examination.  While he showed some limitation 
of forward bending as he was only able to forward flex to 80 
degrees at the examination, such limitation clearly does not 
amount to a "marked" limitation.  Although there is some 
evidence of loss of lateral motion, there is no indication 
that the veteran's low back disability is manifested by 
osteoarthritic changes.  Furthermore, there is no objective 
evidence that the veteran exhibits a narrowing or 
irregularity of joint space.  The October 2005 VA examination 
findings are consistent with the other medical evidence of 
record pertaining to this portion of the appeal period.  
Thus, the veteran is not entitled to a disability rating 
higher than 20 percent under 5295 for the period beginning 
January 30, 2001.

The veteran is also not entitled to an increased rating under 
Diagnostic Code 5292 as his low back disability is not shown 
to approximate severe limitation of lumbar spine motion from 
January 30, 2001.  At the October 2005 VA examination, the 
veteran demonstrated an active range of motion of flexion to 
80 degrees, extension to 5 degrees, side bending to the right 
to 15 degrees, side bending to the left to 15 degrees, left 
lateral rotation to 65 degrees, and right lateral rotation to 
50 degrees.  Passive range of motion showed flexion to 85 
degrees, extension to 10 degrees (with facial grimacing with 
movement), right side bending to 20 degrees, left side 
bending to 20 degrees, left lateral rotation to 70 degrees, 
right lateral rotation to 55 degrees.  Repetitive motion 
showed flexion to 80 degrees, extension to 10 degrees, right 
side bending to 20 degrees, left side bending to 20 degrees, 
left lateral rotation to 40 degrees and right lateral 
rotation to 50 degrees.  The October 2005 examiner noted that 
there was an additional loss of motion on repetitive motion 
attributed to pain as the veteran had facial grimacing, 
grunting, and moaning associated with range of motion on 
repetition.  Thus it is clear that even when considering 
Deluca factors, the veteran's low back disability does not 
approximate severe limitation of lumbar spine motion.  
Consequently a disability rating higher than 20 percent under 
5292 is not warranted.              

The Board further notes that the veteran is not entitled to a 
disability rating higher than 20 percent under Diagnostic 
Codes 5285 (residuals of vertebra fracture), 5286 (complete 
bony fixation (ankylosis) of the spine), and 5289 (ankylosis 
of the lumbar spine) as there is no clinical documentation of 
record showing that the veteran's lumbosacral strain is 
related to a vertebral fracture or that he has been diagnosed 
with ankylosis of the lumbar spine for any time relevant to 
this portion of the appeal period.  Moreover, the veteran has 
not been diagnosed with intervertebral disc syndrome such 
that evaluation under 5293 is appropriate.    

Therefore, the Board finds that the veteran is not entitled 
to a disability rating higher than the currently assigned 20 
percent for the period beginning January 30, 2001 under the 
old schedule for rating spine disabilities.  

Amended Schedule

The Board notes that a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height under the General 
Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).  A 
20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

A review of the medical evidence reveals that the severity of 
the veteran's limitation of thoracolumbar spine motion is not 
commensurate with the schedular criteria associated with the 
next higher 40 percent disability rating.  The veteran's 
demonstrated forward flexion of the lumber spine to 60 
degrees and 70 degrees in January 2001 and February 2004, 
respectively, as well as demonstrated a combined range of 
motion of 210 degrees in January 2001 and February 2004, with 
no objective evidence of additional functional loss due to 
other factors.  As such, the functional limitation of motion 
in the veteran's low back fell between the criteria 
associated with a 10 percent evaluation and a 20 percent 
evaluation.  Most recently, the veteran demonstrated flexion 
to 80 degrees and combined range of motion of approximately 
180 at the October 2005 VA examination, even in consideration 
of Deluca factors, which is commensurate with the criteria 
associated with a 10 percent evaluation.  Resolving any 
reasonable doubt regarding the degree of disability in favor 
of the veteran, a 20 percent rating would be assigned.  38 
C.F.R. §§ 3.102, 4.3 (2006).  Thus, a disability rating 
higher than the currently assigned 20 percent is not 
warranted under the amended schedule for rating spine 
disabilities.  

In addition, the veteran is not entitled to any higher rating 
under alternate diagnostic codes.  There is no ankylosis of 
the lumbar spine and the low back disability is not analogous 
to an individual with ankylosis of the lumbar spine.  
Moreover, segments of the thoracic spine are not service-
connected.  Accordingly, evaluation of the veteran's low back 
disability under the amended rating schedule shows that the 
veteran is entitled to no more than 20 percent as well.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than the currently assigned 20 
percent for the veteran's service-connected low back 
disability on a schedular basis for the period beginning 
January 30, 2001.  In addition, the evidence does not reflect 
that the veteran's low back disability has caused marked 
interference with the veteran's employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, a referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.




III.	Total Disability Rating 

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran has 
reported that he worked in construction until approximately 
1990 when he had to stop working and has been unemployed 
since that time due to his service connected disabilities.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16(a) (2006).  It is also the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled, even 
though they fail to meet the percentage standards set forth 
in paragraph (a) of § 4.16. 38 C.F.R. § 4.16(b) (2006).  In 
determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 
(2006); Hersey v. Derwinski, 2 Vet. App. 91, 94-95 (1992).

In the present case, the veteran clearly does not meet the 
requisite percentage criteria for a TDIU.  The veteran is 
service-connected for the following: residuals of cerebral 
concussion, rated as 10 percent disabling; bursitis of the 
left knee, rated as 10 percent disabling; bursitis of the 
right knee, rated as 10 percent disabling; and lumbosacral 
strain, rated as 20 percent disabling.  Thus, the veteran is 
not entitled to a total disability rating under 38 C.F.R. 
§ 4.16(a).  

In addition, the evidence of record does not show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  The October 2005 VA examining physician 
essentially concluded that the veteran was not unemployable 
by reason of his service-connected disabilities after 
examining the veteran's service-connected disabilities and 
reviewing the claims folder.  While the veteran's 
representative asserted in the March 2007 VA Form 646 that 
the question of whether the veteran was capable of employment 
was lost in the October 2005 VA examining physician's 
"rhetoric," the physician clearly explained in the 
examination report that the veteran is not unemployable 
because he did not appear to have memory loss that amounted 
to a significant impairment and a desk job with restrictions 
on weightlifting and movement could accommodate his service-
connected conditions of lumbosacral strain and bilateral knee 
bursitis.  Thus, the Board does not find the representative's 
argument persuasive.  It is also noted that the January 2001 
VA examiner had similarly concluded that the veteran's 
service-connected disorders did not result in unemployability 
after examining the veteran's low back, knees, and residuals 
of cerebral concussion and reviewing the claims folder.  The 
Board further observes that there is no medical opinion of 
record that has rendered the veteran unemployable solely due 
to his service-connected disabilities.  Moreover, social 
security records dated from December 1983 to April 2000 
reveal that the veteran was awarded disability benefits due 
to the non-service connected disorders of paranoid 
schizophrenia, diabetes mellitus, and hypertension.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim for a total disability rating as the evidence does not 
show that he is unemployable due to his service-connected 
disabilities.  Under the provisions of 38 U.S.C.A. § 5107(b), 
the benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

1.  Entitlement to an increased evaluation for service-
connected residuals of a cerebral concussion, currently rated 
as 10 percent disabling, is denied.

2.  Entitlement to a 20 percent evaluation for service-
connected lumbosacral strain for the period prior to January 
30, 2001 is granted, effective with the claim filed on 
October 10, 1995, subject to the laws and regulations 
governing the payment of monetary awards.

3.  Entitlement to an increased evaluation higher than 20 
percent for service-connected lumbosacral strain for the 
period beginning January 30, 2001 is denied.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


